t c memo united_states tax_court tim w holliday petitioner v commissioner of internal revenue respondent docket no 6330-04l filed date tim w holliday pro_se laurel m costen for respondent memorandum findings_of_fact and opinion haines judge the petition in this case was filed in response to a notice_of_determination concerning collection actions s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seek sec_1 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section continued review of respondent’s determination the issues for decision are whether petitioner’s underlying tax_liability for is properly at issue whether respondent abused his discretion in sustaining the proposed levy and the filing of a federal_tax_lien and whether the court should impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in american canyon california petitioner did not file a federal_income_tax return for respondent prepared a substitute for return for petitioner on date respondent sent petitioner a notice_of_deficiency determining an income_tax deficiency of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a continued references are to the internal_revenue_code as amended on date this court issued an order to show cause under rule f ordering petitioner to respond to respondent’s proposed stipulation of facts petitioner responded but failed to address specifically any of the proposed stipulations at trial petitioner was again given the opportunity to object to any of the proposed stipulations petitioner contested only paragraph of respondent’s proposed stipulation of facts at trial the court ordered that respondent’s proposed stipulation of facts and attached exhibits were deemed established and ordered paragraph of the stipulation to be stricken from the record sec_6654 addition_to_tax of dollar_figure petitioner received the notice_of_deficiency but he did not file a petition with this court respondent assessed the tax and additions to tax on date the assessment was reflected in a form_4340 certificate of assessments payments and other specified matters form a copy of which was received by petitioner on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of lien on date petitioner timely requested a sec_6330 hearing with respect to the notice_of_levy on date petitioner timely requested a sec_6330 hearing with respect to the notice of lien at petitioner’s request the sec_6330 hearing was conducted telephonically on date respondent refused to allow petitioner to record the hearing a notice_of_determination was sent to petitioner on date in the notice_of_determination respondent rejected petitioner’s proposed collection alternative3 because petitioner stated that he would pay the tax immediately and in full if respondent’s settlement officer could prove to him that he was liable to pay tax we hesitate to dignify this as a collection alternative however respondent treated it as such continued petitioner did not provide a date of payment stated that all requirements of law and administrative procedure had been satisfied and that the need for efficient collection had been properly balanced against any legitimate concerns raised by petitioner sustained the proposed levy and the filing of a federal_tax_lien and warned petitioner that if he continued to raise frivolous arguments he could be subjected to a penalty under sec_6673 in response to the notice_of_determination petitioner filed his petition with the court on date opinion pursuant to sec_6330 within days of the issuance of a notice_of_determination a taxpayer may appeal the determination to this court if we have jurisdiction over the underlying tax_liability where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite continued and we address it in due course to determine the correct standard of review we must first decide whether petitioner’s underlying tax_liability is properly at issue see 117_tc_183 sego v commissioner supra pincite goza v commissioner supra pincite a taxpayer may raise challenges to the existence or amount of the underlying tax_liability if he did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 see 118_tc_572 at trial petitioner admitted he received a notice_of_deficiency for but argued that the notice was invalid petitioner testified how is this statutory your honor where is the omb office of management and budget number any mandated tax must have an omb number on the form attached there’s nothing here it’s not a statutory notice similar arguments have been considered and universally rejected as being without merit by this court and other courts see eg 970_f2d_750 n 10th cir lack of an omb number on irs forms and notices does not petitioner does not cite any authority for this argument however it appears petitioner is arguing that the notice violates the paperwork reduction act of pra u s c secs in general the pra requires federal agencies requesting information from the public to obtain approval from the omb and provides that an omb control number should be displayed on that document pra u s c sec_3507 violate the pra 954_f2d_698 11th cir lack of an omb number on a federal_income_tax regulation does not violate the pra freas v commissioner tcmemo_1993_552 pra does not apply to federal_income_tax regulations or to federal tax forms andreas v commissioner tcmemo_1993_551 similar to freas v commissioner supra we find petitioner received a valid statutory_notice_of_deficiency and thus his underlying tax_liability is not properly at issue see sec_6330 accordingly we review respondent’s notice_of_determination for an abuse_of_discretion see sego v commissioner supra pincite goza v commissioner supra pincite petitioner asks the court to find that respondent abused his discretion by issuing the notice_of_determination petitioner advances three primary arguments respondent did not make a valid assessment respondent improperly barred petitioner from recording the telephonic sec_6330 hearing and respondent erred in rejecting petitioner’s collection alternative petitioner first claims that respondent did not make a valid assessment in making this assertion petitioner advances several tax protester-type arguments including no code section makes him liable to pay tax respondent’s settlement officer was not the secretary_of_the_treasury nor was authority properly delegated to her by the secretary no provision of the code allows respondent to substitute a form_4340 for a return signed by petitioner under sec_7608 no employee of the irs has the authority to enforce any law in the code other than subtitle e or criminal provisions and sec_7851 repealed sec_1 and petitioner’s assertions have been rejected by this court and other courts and we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see duffield v commissioner tcmemo_2002_ kuglin v commissioner tcmemo_2002_51 wylie v commissioner tcmemo_2001_65 earl v commissioner tcmemo_1998_16 the existence of a form_4340 is presumptive evidence that a valid assessment was made see wylie v commissioner supra at trial petitioner admitted he received a form_4340 because petitioner received a form_4340 and failed to raise any bona_fide issues related to the assessment procedure we find that a valid assessment was made and respondent did not abuse his discretion by seeking collection of the taxes assessed petitioner next argues that respondent improperly barred petitioner from recording the telephonic sec_6330 hearing under sec_7521 a taxpayer has the right to make an audio recording of a sec_6330 hearing 121_tc_8 however it is not necessary or productive to remand this case to respondent’s appeals_office merely to provide the petitioner a recorded hearing where he previously attended and participated in a sec_6330 hearing id pincite durrenberger v commissioner tcmemo_2004_44 kemper v commissioner tcmemo_2003_195 see also lunsford v commissioner supra pincite in the present case petitioner participated in his sec_6330 hearing in addition we note that petitioner has only advanced contentions arguments and questions that the court finds to be frivolous remanding this case to appeals and thus allowing petitioner to continue to advance the same frivolous arguments would not be productive for these reasons we conclude that any error made by respondent in not allowing petitioner to record the hearing was harmless see kemper v commissioner supra petitioner also argues that respondent erred in rejecting petitioner’s proposed collection alternative petitioner testified and the notice_of_determination reflects that he offered to pay his outstanding tax_liability in full at his sec_6330 hearing if respondent can show me which internal_revenue_code section makes me liable this court has found such an argument to be frivolous 80_tc_1111 70_fedappx_971 9th cir we find that respondent did not abuse his discretion in denying petitioner’s collection alternative in the notice_of_determination respondent verified that all requirements of applicable law and administrative procedure had been met and that respondent properly balanced the need for efficient collection against any legitimate concerns raised by petitioner petitioner has not presented any evidence or persuasive arguments to convince us that respondent abused his discretion but instead has only advanced frivolous tax protester- type arguments as a result we hold respondent’s determination was not an abuse_of_discretion and respondent may proceed with the proposed methods of collection sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court the taxpayer’s position in such a proceeding is frivolous or groundless sec_6673 respondent has not asked the court to impose a penalty under sec_6673 against petitioner however the court may sua sponte impose this penalty 115_tc_576 rewerts v commissioner tcmemo_2004_248 jensen v commissioner tcmemo_2004_120 petitioner has previously been a litigant in this court in his prior case petitioner raised many of the same arguments as in the present case and those arguments were found to be without merit holliday v commissioner tcmemo_2004_172 in the present case the notice_of_determination warned petitioner that if he continued to raise frivolous arguments a penalty could be imposed at trial the court warned petitioner on three separate occasions that if he continued to raise only frivolous arguments a penalty could be imposed despite these warnings petitioner continued to assert only frivolous arguments as a result we hold that a penalty of dollar_figure against petitioner is awarded to the united_states in this case pursuant to sec_6673 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
